Citation Nr: 1415143	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-29 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the period prior to January 6, 2009, for residuals, nonunion fracture of left scaphoid resulting in radial carpectomy.

2.  Entitlement to an evaluation in excess of 10 percent from March 1, 2009 to June 15, 2012, for residuals, nonunion fracture of left scaphoid resulting in radial carpectomy.

3.  Entitlement to an evaluation in excess of 30 percent from June 16, 2012, for residuals, nonunion fracture of left scaphoid resulting in radial carpectomy.

4.  Entitlement to an initial evaluation in excess of 30 percent for left upper extremity sensory neuropathy associated with residuals, nonunion fracture of left scaphoid resulting in radial carpectomy.

5.  Entitlement to an initial evaluation in excess of 10 percent prior to June 16, 2012, for painful residual left wrist scars.

6.   Entitlement to an evaluation in excess of 20 percent from June 16, 2012, for painful residual left wrist scars.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1989 and from February 1990 to February 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, continued a 10 percent rating for residuals of a nonunion fracture of the left scaphoid with surgical scar.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In February 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

A March 2009 rating decision granted a temporary 100 percent rating, from January 6, 2009 to February 28, 2009, for residuals, nonunion fracture of left scaphoid resulting in radial carpectomy.  The issues on appeal have been recharacterized on the title page to reflect the pertinent staged ratings on appeal.  

In a January 2010 rating decision, the RO granted a separate 30 percent rating for left upper extremity sensory neuropathy (effective May 21, 2008, the date of the Veteran's claim for an increased rating) and granted a separate 10 percent rating for painful residual left wrist scars (also effective May 21, 2008).  Limitation of motion of the left wrist is rated under the disability rating for "residuals, nonunion fracture of left scaphoid resulting in radial carpectomy." 

In the Veteran's substantive appeal, he requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in July 2010, the Veteran cancelled his Board hearing request.

The claims for higher ratings were remanded by the Board in July 2011 for further development.  While on remand, the Appeals Management Center (AMC) in Washington, DC, increased the rating for painful left wrist scars to 20 percent, effective July 16, 2012 (note, the September 2012 SSOC reflects an effective date of June 16, 2012 but the corresponding rating code sheet reflects effective date of July 16, 2012), and increased the residuals, nonunion fracture of left scaphoid resulting in radial carpectomy (range of motion rating) to 30 percent disabling, effective June 16, 2012.  A September 2012 supplemental SOC was issued with respect to these issues.  Although increased ratings have been granted during the pendency of the appeal, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal was recertified to the Board in November 2012.  Prior to any further adjudication by the Board, in May 2013, the Veteran filed a claim at the RO, which the RO construed as a claim for increase of the instant claims.  The RO obtained additional VA treatment records and the Veteran was afforded a VA examination in December 2013 which addressed all of the claims presently on appeal.  The RO issued a rating decision dated in January 2014 continuing the 30 percent disability rating for left upper extremity sensory neuropathy.  The RO did not address the remaining claims on appeal.  The Veteran has not waived review of the evidence by the agency of original jurisdiction (AOJ) with respect to the remaining claims.  No supplemental SOC was issued with respect to any of the claims.  

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  The Veteran's Virtual VA file contains the Veteran's representative's Informal Hearing Presentation as well as the aforementioned VA outpatient treatment records, a December 2013 VA examination report, and a January 2014 rating decision that are not found in the paper claims file.  The VBMS file also contains the December 2013 VA examination report and the January 2014 rating decision.  

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.  

As discussed above, since the issuance of the September 2012 Statement of the Case, additional, pertinent evidence has been received by the RO, including VA outpatient treatment records dated from September 2012 to October 2013, a December 2013 VA examination report, and a May 2013 claim construed as a claim for increased rating regarding the claims presently on appeal.  The May 2013 claim for increase was referenced by the RO in the January 2014 rating decision; however, it appears that the May 2013 correspondence may be in a temporary file and was not associated with the paper or electronic files.  No correspondence from the Veteran, dated in May 2013, is of record in the paper claims file or the electronic files.  The VA outpatient treatment records do not include any May 2013 statement by the Veteran that could be construed as a claim for increase.  

Regarding the claims for higher ratings for left wrist scars and limitation of motion, it does not appear that any of the aforementioned evidence has been considered by the RO or AMC in conjunction with the appeals for higher ratings.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2013).  Further, the Veteran's May 2013 claim/statement has not been associated with the file.  Under these circumstances, the Board has no alternative but to remand these matters to obtain the May 2013 statement and for the AOJ to consider the additional evidence received, in the first instance, and issue a supplemental SOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2013).

With respect to left upper extremity neuropathy claim, the evidence discussed above was adjudicated by the AOJ in a January 2014 rating decision; however, given that the outstanding May 2013 claim/statement that has not been associated with the file, the Board finds that it cannot adjudicate the claim at this time. 

With respect to range of motion of the left wrist, the Board acknowledges the Veteran's representative's contention that the June 2012 VA examination report is inadequate as the examiner noted no range of motion and no muscle movement in the left wrist but found that the Veteran had some additional remaining function of the wrist.  However, the Board finds that a remand for examination or addendum opinion is not necessary because the Veteran was provided another VA examination in December 2013.  At that time, he was shown to have range of motion in the wrist as well as muscle strength in both flexion and extension.   

Regarding all of the claims, the Board notes that the July 2011 Remand directives with respect to records development have been met and there is no indication that further development needs to be completed at this time.  However, to ensure that all due process requirements are met, and that the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claims should include consideration of all pertinent evidence added to the claims file since the last adjudication. 

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Associate any pertinent records located in any temporary file, to include the May 2013 correspondence from the Veteran referenced in the January 2014 rating decision. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include evidence associated with the paper or electronic records after the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

